                  Case 19-50604-JKS              Doc 34         Filed 05/27/21      Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (JKS)
al.,1
                                                                            (Jointly Administered)
                           Debtor

MICHAEL GOLDBERG
                                                                            Adv. Proc. No. 19-50604 (JKS)
                           Plaintiff.
                            vs.                                             Ref. Docket No. 29

Sheryl A. Whitlock, Provident Trust Group, LLC dba
Administrator and Custodian for the Benefit of Sheryl A.
Whitlock IRA
                           Defendant.


                                         AFFIDAVIT OF SERVICE

STATE OF OHIO                       )
                                    ) ss.:
COUNTY OF FRANKLIN                  )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years
   and am not a party to the above-captioned action.

2. On May 11, 2021, I caused to be served the “Order Assigning Adversary Proceeding to
   Mediation, Appointing Mediator, and Setting Mediation Deadlines and Trial Date,” dated
   May 10, 2021 [Docket No. 29], by causing a true and correct copy to be enclosed securely in
   separate postage pre-paid envelopes and delivered via first class mail to those parties listed
   on the annexed Exhibit A.




1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.



                                                          -1-
              Case 19-50604-JKS        Doc 34        Filed 05/27/21     Page 2 of 4




3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                      /s/ Angela Chachoff
                                                                      Angela Chachoff
 Sworn to before me this
 12th day of May, 2021
 /s/ Andrea R. Speelman
 Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024




                                               -2-
Case 19-50604-JKS    Doc 34     Filed 05/27/21   Page 3 of 4




                    EXHIBIT A




                          -3-
Case 19-50604-JKS   Doc 34   Filed 05/27/21   Page 4 of 4
